Case 2:17-cr-00697-SJO Document 173 Filed 10/18/19 Page 1 of 2 Page ID #:2650
                                                                             FILED
                    UNITED STATES COURT OF APPEALS                           OCT 18 2019

                                                                        MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                      No. 19-50300

             Plaintiff-Appellee,                D.C. No. 2:17-cr-00697-SJO
                                                Central District of California,
 v.                                             Los Angeles

 DANIEL FLINT,
                                                ORDER
             Defendant-Appellant.


Before: Peter L. Shaw, Appellate Commissioner.

      The motion of appellant’s appointed counsel, Gregory Nicolaysen, Esq., to

be relieved as counsel of record and for appointment of new counsel (Docket Entry

No. 2) is granted. Counsel will be appointed by separate order.

      The Clerk shall electronically serve this order on the appointing authority for

the Central District of California, who will locate appointed counsel. The

appointing authority shall send notification of the name, address, and telephone

number of appointed counsel to the Clerk of this court at

counselappointments@ca9.uscourts.gov within 14 days of locating counsel.
Case 2:17-cr-00697-SJO Document 173 Filed 10/18/19 Page 2 of 2 Page ID #:2651



       New counsel shall designate the reporter’s transcripts by December 2, 2019.

The transcript is due January 2, 2020. Appellant’s opening brief and excerpts of

record are due February 11, 2020; appellee’s answering brief is due March 12,

2020; and the optional reply brief is due within 21 days after service of the

answering brief.

       The Clerk shall serve this order on former counsel.

       Within 21 days after the date of this order, Assistant United States Attorney

L. Ashley Aull shall serve this order on appellant individually and provide this

court with proof of such service showing appellant’s registration number and

current address.




DV/AppComm Direct Criminal                2                                     19-50300
